Citation Nr: 0126017	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  94-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to additional dependency and indemnity 
compensation (DIC) benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to April 
1961 and from September 1961 to August 1962.  The veteran 
also had periods of unverified service in a reserve 
component.  He died on April [redacted], 1981.  The appellant is the 
veteran's widow.

The appellant initially appealed from a December 1993 
decision of the Huntington, West Virginia, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied 
her claim of entitlement to additional DIC benefits under 
38 U.S.C.A. § 1311(a)(2).  In July 1996, the Board remanded 
the case to the RO so that the appellant could be scheduled 
for a Travel Board hearing and so that the RO could 
adjudicate the question of whether VA rating decisions 
entered in August 1972 and November 1974 were clearly and 
unmistakably erroneous in failing to assign a total rating 
for multiple sclerosis.  In October 1996, the RO confirmed 
its prior decision denying entitlement to additional DIC, and 
also denied her claims of clear and unmistakable error (CUE).  
In December 1996, the appellant expressed her disagreement 
with these decisions.  See 38 C.F.R. § 20.302(c).  She also 
indicated that she no longer desired a Travel Board hearing.  
In June 1997, the Board denied the claims for CUE in the 
August 1972 and November 1974 RO decisions because the claims 
were legally insufficient and denied the claim for additional 
DIC as a matter of law under Sabonis v. Brown, 
6 Vet. App. 426 (1994), because the criteria for an award of 
additional DIC had not been met.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In February 1999, the Court 
affirmed that part of the Board's decision that denied claims 
for CUE and vacated and remanded that part of the Board 
decision that denied the claim for additional DIC under the 
provisions of 38 U.S.C.A. § 1311(a)(2).  As to the claim for 
additional DIC, the Court's February 1999 decision stated 
that it was taking the above action so that the Board "may 
establish whether the veteran is 'entitled to' a total 
disability rating under the hypothetical determination set 
forth by the Court in its interpretation of § 1311(a)(2)."  
Thereafter, the appellant appealed to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit).  In 
September 2000, the Federal Circuit affirmed the Courts 
February 1999 decision.


REMAND

The Board notes that, as indicated above, that the Court's 
February 1999 decision requires that the Board conduct a de 
nova review on the issue of whether the veteran, 
hypothetically, should have been rated as totally disabled 
for at least eight years prior to his death, and as a 
consequence, additional benefits should be granted the 
appellant under the provisions of 38 U.S.C.A. § 1311(a)(2).  
However, for the reasons set forth below, the Board finds 
that the appeal must be remanded before appellate 
adjudication can take place.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ) (hereinafter "Veterans Claims Assistance Act of 
2000" or the "Act").  Among other things, this law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duties to assist and 
notify, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom; Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  This should include consideration 
of whether any additional notification or development action 
is required under the Act.  VA is required to notify the 
claimant of the evidence necessary to complete the 
application for the benefit sought, as well as of its efforts 
to procure relevant evidence.  Moreover, required development 
action may include requesting information as described in 
38 U.S.C.A. § 5106, as well as the accomplishment of a 
medical examination (or, obtaining a medical opinion) when 
such evidence may aid in substantiating entitlement to the 
benefits sought.  A claim may be decided without providing 
such assistance only when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.

In this case, the veteran, at the time of his death in April 
1981, was service-connected for multiple sclerosis that was 
rated as 60 percent disabling.  The appellant maintains that 
the veteran should have been rated as totally disabled for at 
least eight years prior to his death, and as a consequence, 
additional benefits should be granted under the provisions of 
38 U.S.C.A. § 1311(a)(2).

Controlling laws and regulations provide that DIC shall be 
paid to a surviving spouse at a specified monthly rate.  The 
rate shall be increased by a certain sum in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  In determining the period of a 
veteran's disability for purposes of the preceding sentence, 
only periods in which the veteran was married to the 
surviving spouse shall be considered.  38 U.S.C.A. 
§ 1311(a)(2).

First, the Board notes that the appellant, in support of her 
allegations, notes that Leopoldo Hernandez, M.D., in his 
April 1995 statement, opined that the veteran was disabled 
due to multiple sclerosis since approximately 1968 or 1969.  
Moreover, the Board notes that Dr. Hernandez also reported 
that he first started treating the veteran in 1965, 
thereafter treated him for the next ten to twelve years, and 
he last saw the veteran approximately one year before the 
veteran's death.  Yet, his treatment records for the veteran 
were no longer available because they had been destroyed.  
Moreover, the Board notes that the RO, in August 1972 and 
November 1974, denied claims for increased rating for 
multiple sclerosis, then rated as 60 percent disabling, 
primarily because the VA examiner in June 1972 and August 
1974 found that the veteran's MS only resulted in moderate 
impairment.  However, in April 1995, Dr. Hernandez also 
reported that the veteran, shortly after being diagnosed with 
multiple sclerosis (i.e., in the late 1960s or early 1970s), 
was treated by a Dr. Richard Stevens, an internist in 
Huntington, West Virginia.  Dr. Hernandez also reported that 
the veteran, at that time, had been hospitalized for testing 
at both Cabell Huntington Hospital and John Hopkins Medical 
Center.  The Board finds it troublingly that, while such 
records (if they exist) could be critical to the appellant's 
claims, copies of records from these other sources do not 
appear in the record on appeal.

In light of the above change in law, the Board finds that the 
appeal must be remanded so that the RO may attempt to obtain 
and associate with the record copies of the above medical 
records.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).

Moreover, a remand is also necessary for the RO to re-
adjudicate the veteran's hypothetical entitlement to total 
rating based on individual unemployability for eight 
continuous years prior to his death.  Specifically, the Board 
notes that the Court, in its' February 1999 decision, said 
that 

[r]ecently, in Hix v. West, the Court 
determined that an appellant with a claim 
that was factually similar to that of 
[the appellant], may assert entitlement 
to an increase in DIC under a 
hypothetical determination that the 
veteran was 'entitled to' a total 
disability rating for at least eight 
years immediately preceding his death.  
__ Vet. __,App. No. 97-327 (Jan. 26, 
1999); see § 1311(a)(2).  Pursuant to 
section 131l(a)(2), DIC is increased 'in 
the case of the death of a veteran who at 
the time of death was in receipt of or 
was entitled to receive ... compensation 
for a service-connected disability that 
was rated totally disabling for a 
continuous period of at least eight years 
immediately preceding death.'  Hix 
resolves the meaning of the language 'or 
was entitled to receive' by comparing it 
to the history of subsection (b) of 
section 1318 of title 38, United States 
Code, which allows DIC even though the 
veteran's service-connected disability 
did not cause his death.  Section 1318(b) 
uses the same language and only differs 
from section 1311(a)(2) in that it allows 
for two alternative minimum time periods 
for the total disability rating.  The 
Court determined that section 1311(b) 
'entitles the claimant to obtain a 
determination of whether the deceased 
veteran, prior to death, hypothetically 
would have been entitled to receive an 
award of service connection so as to 
qualify under that statute.'  Hix, __ 
 Vet. App. At __ slip op. at 4; see also 
Wingo v. West, 11 Vet. App. 307, 311 
(1998); Carpenter v. Gober, 
11 Vet. App. 140, 145-46 (1998); Green v. 
Brown, 10 Vet. App. 111, 118-19 (1997).

Regardless of whether the outcome will be 
favorable or unfavorable to the 
appellant, the Court will remand her 
claim in order to establish whether the 
veteran was 'entitled to' a total 
disability rating under the hypothetical 
determination set forth in Hix.  See 
Brewer v. West, 11 Vet. App. 228, 231-35 
(1998) (the Court rejected the argument 
that the retroactive applicability of a 
'judicial decision issued during the 
course of an appeal' should be prohibited 
simply because the outcome may be 
unfavorable to the appellant).

As indicated above, an initial inquiry is required as to 
whether the veteran should have been rated as totally 
disabled for at least eight years prior to his death.  
However, appellate review of the claims folder shows that the 
RO denied the appellant's claim for additional DIC benefits 
without first considering this hypothetical entitlement.  
Specifically, the RO had earlier denied the appellant's claim 
because the last rating decision issued before the veteran's 
death (i.e., the December 1974 decision) confirmed and 
continued the 60 percent rating assigned for MS and that 
decisions was final because he had not been appealed and, 
secondly, because the veteran had not been in receipt of a 
total disability rating for eight continuous years prior to 
his death.

Accordingly, the Board finds that the Court's February 1999 
decision also requires that the appeal be remanded, not only 
for the RO to consider whether the deceased veteran "was 
entitled to receive" a total disability rating for his MS for 
eight continuous years prior to the time of his death, but 
for the appellant to be afforded the opportunity to submit 
evidence and argument to support this assertion.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2000).  
Therefore, on remand, considerations identified in 38 
U.S.C.A. § 1311(a)(2), as well as the Court's holdings in 
Hix, supra, should be addressed.

This case is REMANDED to the RO for the following actions:

1.  The appellant should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, and its regulations are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended, at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied

2.  As part of the duty to assist, 
development should include, but is not 
limited to, the following actions.

a.  The RO should obtain and 
associate with the record all 
records of the veteran kept by Dr. 
Richard Stevens, Cabell Huntington 
Hospital, and John Hopkins Medical 
Center for the 1960s' and the 
1970s'.

b.  The RO should also ask the 
appellant whether the veteran had 
ever filed a claim for Social 
Security Administration (SSA) 
disability.  If he had, the 
appellant should be asked to provide 
the details of such claim, including 
the approximate date(s).  The RO 
should obtain and associate with the 
record all medical records produced 
in connection with any SSA 
disability claim.

c.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the appellant should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000.  The foregoing documentation 
must include, when no records are 
available, a statement from the 
requested source to that effect.

3.  As part of the development undertaken 
to comply with the new law, the new 
regulations, and the Court's order, the 
RO should give the appellant the right to 
attempt to demonstrate that the veteran 
hypothetically would have been entitled 
to receive a total disability rating so 
as to qualify for additional DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1311(a)(2) for a period of eight 
continuos years prior to his death.

4.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Thereafter, after all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, the RO 
should take adjudicatory action on the 
claim here at issue.  Such adjudication 
must take into account considerations 
identified in 38 U.S.C.A. § 1311(a)(2), 
as well as the Court's holdings in Hix, 
supra, Wingo, supra, Carpenter, supra, 
and Green, supra.  If the benefit sought 
is not granted, the appellant and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which refers to the Veterans Claims 
Assistance Act of 2000 and its 
regulations and includes consideration of 
all evidence received since issuance of 
the November 1996 SSOC.

After the appellant and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the appellant  until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purpose of this remand is 
to comply with the order of the Court and to procure 
clarifying data.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


